Citation Nr: 0807187	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-04 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  He also had service in the reserves.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2005, a 
statement of the case was issued in January 2006, and a 
substantive appeal was received in January 2006.   


FINDING OF FACT

Tinnitus was not manifested during the veteran's active duty 
service or for many years after service, nor is it otherwise 
related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2005.                                                                         

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The veteran has indicated that there are additional reserve 
medical records not incorporated into the claims file.  
Despite attempts, the RO has been unable to obtain any 
additional records.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing the veteran's claim.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  The Board's analysis of 
this veteran's claim is undertaken with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain these 
aforementioned records.  In September 2006, the RO requested 
reserve medical records from Headquarters, Fifth U.S. Army, 
Fort Sam Houston, Texas and Austin, Texas.  In September 
2006, the office in Austin, Texas contacted the RO and 
informed them that they had no records.  In October 2006, 
Headquarters of the Fifth, U.S. Army, Fort Sam Houston, Texas 
informed the RO that their search had been unsuccessful.  The 
RO subsequently informed the veteran that no additional 
records were located.  The veteran then submitted some 
reserve records that were in his possession.  The Board notes 
that the appellant has not identified any source of 
additional medical records.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
September 2005 physical examination, obtained medical 
opinions (dated February 2005 and June 2006) as to the 
etiology of the disability, and afforded the appellant the 
opportunity to give testimony before the Board.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that while on night maneuvers in Fort 
Polk, Louisiana, he came upon a demolition pit that exploded 
approximately 20 feet from him.  He alleges that he was 
knocked over and that his helmet was blown off.  He alleges 
that he has had ringing in his left ear ever since then; and 
that it is becoming worse.  He has submitted lay statements 
from J.V.C. and D.R.P. dated July 2005 and December 2005 
respectively.  The statements are from fellow soldiers who 
claim to have witnessed the incident and recall the veteran 
complaining of ringing in his ears.

The service medical records show no findings attributed to 
tinnitus, and no complaints of ringing in his ears.  His 
August 1968 separation examination noted hearing loss (for 
which the veteran is service connected); but no complaints of 
tinnitus.  The veteran completed a Report of Medical History 
in conjunction with the separation examination.  He 
indicated, by checked box, that he never had any ear, nose, 
or throat trouble.  He also denied hearing loss and running 
ears.  He completed another Report of Medical History in 
January 1973 (in conjunction with his service in the 
reserves).  Once again, he denied ever having ear, nose, or 
throat trouble; and hearing loss.     

The veteran submitted statements from Dr. P.D.W. dated May 
2005, January 2006, and February 2006.  Dr. P.D.W. stated 
that the veteran had a history of noise exposure.  His May 
2005 and January 2006 statements fail to mention tinnitus.  
Instead, he reported the history that was provided to him by 
the veteran (regarding hearing loss beginning while he was in 
the military).  In Dr. P.D.W.'s three sentence correspondence 
dated February 2006, he states in toto that "[The veteran] 
is a patient under my care.  [He] demonstrates hearing loss 
and tinnitus.  More likely than not, his military service 
caused or contributed to his tinnitus."  

The veteran also submitted an April 2006 examination report 
from Dr K.L.  At the examination, the veteran reported the 
alleged incident regarding the explosion in service and his 
subsequent hearing loss and tinnitus.  He stated that the 
tinnitus is getting worse and worse.  He admitted to some 
continued noise exposure; but not much.  Dr. K.L. conducted 
an audiological examination that showed hearing loss.  In her 
report, she specified the data she reviewed.  She mentioned 
audiograms from January 1972 and May 2005.  There was no 
mention of any service medical records that had been 
reviewed.  

The veteran underwent a VA examination in September 2005.  
The examiner clearly stated that he reviewed the veteran's 
claims file (including service medical records).  The veteran 
reported a history of noise exposure in the military; 
occupational noise exposure at a telephone company and 
munitions plant for six months; and recreational noise 
exposure as a hunter.  He reported that his constant 
tinnitus, in the left ear only, began in 1966 or 1967.  The 
examiner noted that a review of the claims file did not 
reveal any complaints or treatments for tinnitus.  As such, 
he concluded that insufficient information is available to 
determine the etiology of the tinnitus without resorting to 
speculation.    

In June 2006, the RO sent the claims file to a different VA 
physician for the purpose of obtaining another medical 
opinion.  He indicated that he reviewed the veteran's claims 
file.  He opined that that it was less likely than not that 
the veteran's tinnitus was the result of noise exposure 
sustained in the military.  He based his opinion on the fact 
that there was no evidence of tinnitus in the service medical 
records; and the fact that he only had a slight decrease in 
hearing acuity at 4000 hertz in the left ear.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinions over the opinions of the 
private physicians in this case.  The medical opinions 
submitted by Drs. P.D.W. and K.L. are inadequate in that 
neither of the physicians indicate whether he/she has 
reviewed the veteran's complete in service and post service 
medical records.  Dr. K.L.'s medical report specifically 
lists the data reviewed in forming her opinion; and the 
service medical records are not listed.  The opinions fail to 
discuss the complete medical history of the veteran.  They 
fail to address the fact that the veteran's service medical 
records are absent of any complaints or findings of tinnitus.  
They fail to account for the time lapse between the veteran's 
service and the first complaint of tinnitus (approximately 37 
year after service).  Finally, they fail to offer any 
rationale for their medical opinions.  

The veteran submitted a March 2007 statement in which he 
alleges that the veteran's private doctor (he does not state 
which private doctor) had copies of the same military records 
as the VA doctors.  The Board notes that there is no evidence 
in the medical reports that indicates a review of he service 
medical records.  There is absolutely no mention of them in 
either Dr. K.L.'s report of Dr. P.D.W.'s correspondence.  

On the other hand, the September 2005 and June 2006 VA 
medical reports are based upon a complete review of the 
record.  The September 2005 report is a thorough report that 
summarizes all of the relevant evidence and provides a 
rationale for the opinion expressed.  The June 2006 report, 
which was an opinion based on a review of the record, but 
without an examination of the veteran, also contains a 
detailed rationale for the opinion expressed.  Both opinions 
were based a review of all of the in-service and post-service 
evidence; and were not limited by being based solely on the 
history of the veteran.  For these reasons, the Board finds 
that the VA medical opinions to be the most persuasive.  

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In view of the foregoing, the 
Board finds that the April 2001 and August 2004 VA opinions 
are more probative than the other opinions combined because 
they were based on a full review of the veteran's claims 
file.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that VA may favor the opinion of one competent medical expert 
over that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").  

In weighing the evidence for and against the claim, it is 
also pertinent to note that the veteran's separation 
examination was negative for any abnormal findings.  The fact 
that there are no medical records for approximately 37 years 
post-service is also relevant; the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).  

The Board has considered the veteran's assertion that he has 
suffered from tinnitus since the claimed 1966 explosion.  
However, these assertions made over 30 years after the fact 
are not consistent with the contemporaneous service medical 
records.  If the veteran has suffered from tinnitus since 
1966, then the Board is left to wonder why the veteran did 
not report this fact during service when he had the 
opportunity to do so.  One statement in support of the 
veteran's claim argues that it was not reported at the time 
of the incident due to fear of reprisal.  However, the 
veteran did seek medical care for a number of other 
complaints during the remaining period of his service (a 
period of almost two years), but he never mentioned ringing 
in his ears.  The Board also believes it highly significant 
that the veteran did not report any ear problems at the time 
of his separation examination in October 1968.  He was 
provided a document to report medical history which invited 
him to report medical problems.  Nevertheless, he did not 
mention any ear problems, although he did report several 
other medical problems.  This suggests that the veteran 
himself did not believe he was suffering any ear problems at 
that time as it would be reasonable to expect that he would 
have reported such, just as he did for several other medical 
problems.  To the extent that the veteran's current 
assertions are inconsistent with his service medical records, 
the veteran's current statements are of diminished 
credibility.  

The service medical records contain no evidence of symptoms, 
treatment, or diagnosis attributed to tinnitus.  Moreover, a 
Report of Medical History completed by the veteran in January 
1973 (5 years after service) failed to note any complaints of 
ringing in his ears.  The first complaint of tinnitus is the 
veteran's June 2005 claim, approximately 37 years after 
service.  The first diagnosis of tinnitus is the diagnosis 
provided at the September 2005 VA examination.  Under these 
circumstances, service connection for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

As the preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


